Citation Nr: 9914268	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-28 035	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to an increased initial evaluation in excess of 
70 percent for post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from January 1965 to December 
1968.  His medals and badges include the Air Medal.  

In an April 1999 communication, R. Edward Bates, Attorney at 
Law, informed the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Honolulu, Hawaii, that he 
was no longer representing the veteran in his disability 
claim.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the RO 
which granted service connection for PTSD and assigned a 
10 percent evaluation, effective July 3, 1996.  The veteran 
testified about the severity of his PTSD at a hearing before 
a hearing officer at the RO in April 1997 and the hearing was 
considered as a notice of disagreement with the assignment of 
a 10 percent disability rating.  Additional evidence was 
considered and, in a supplemental statement of the case dated 
in February 1999, the prior rating decision was amended to 
reflect a 70 percent evaluation for the veteran's PTSD, 
effective July 3, 1996.  The veteran was informed of the 
determination by communication dated in February 1999.  That 
supplemental statement of the case reflected that service 
connection was also in effect for tinea versicolor of the 
chest and back, rated at 10 percent disabling, and residuals 
of a tonsillectomy, rated as noncompensably disabling.  The 
combined disability rating of 70 percent was effective from 
July 3, 1996.  It was indicated that the veteran was entitled 
to a total rating based on individual unemployability by 
reason of the severity of the service-connected disabilities 
from October 20, 1997.  

In the February 1999 communication, the veteran was also 
informed that entitlement was not established for additional 
compensation benefits based on being permanently housebound.  
Also, he was informed that entitlement to dependents' 
educational assistance under the provisions of Chapter 35 was 
not established.  No disagreement with this notification is 
of record.  Accordingly, neither issue has been developed for 
appellate consideration.  Shockley v. West, 11 Vet. App. 208 
(1998).  

In a communication dated in March 1999, the veteran's then 
representative asked for benefits for the veteran's PTSD to 
be adjusted retroactively under the provisions 38 C.F.R. 
§§ 3.155, 3.156, and 3.157 (1998).  A rating decision dated 
in April 1999 reflected that these regulations were not 
relevant to the veteran's PTSD claim since they were for 
situations which did not exist in his case.  The veteran was 
notified by communication dated in April 1999 and a notice of 
disagreement has not been received with respect to this 
matter.  Accordingly, this issue also has not been developed 
for appellate consideration at this time.  Shockley v. West, 
11 Vet. App. 208 (1998).  


FINDING OF FACT

The veteran is demonstrably unable to obtain or retain 
employment due to the severity of his PTSD.  


CONCLUSION OF LAW

A 100 percent schedular evaluation for PTSD is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.132 (1996), 4.130 (1998), and Part 4, Code 9411 (1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107 in that he has presented a claim which is 
plausible.  The Board finds that the facts relevant to the 
issue on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, (1998).  Separate 
diagnostic codes identify the various disabilities.  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

PTSD is rated as a psychoneurotic disorder under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1998).  At the time of the 
veteran's appeal, a 70 percent evaluation was for assignment 
where it was demonstrated that the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent evaluation was for assignment when the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community, 
where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, and where the veteran was 
demonstrably unable to obtain and retain employment.  

The provisions of 38 C.F.R. §§ 4.129 and 4.130 (1996) 
provided that social and industrial adaptability was the 
basic criterion for rating mental disorders and two of the 
most important elements to consider were time lost from 
gainful work and a decrease in work efficiency.  Moreover, an 
examiner's classification of psychiatric disability was not 
determinative of the degree of disability, but the report and 
the analysis of symptomatology and full consideration of the 
history would be determinative.  Id.  In this connection, it 
will be remembered that a person may be too disabled to 
engage in employment although he or she is up and about and 
fairly comfortable at home or upon limited activity.  
38 C.F.R. § 4.10 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supporting the claim is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  38 C.F.R. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

During the pendency of this appeal, "new" rating criteria for 
neuropsychiatric disabilities took effect (on November 7, 
1996).  The "new" criteria direct that a 70 percent rating is 
for assignment where there is the following disability 
picture:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near continuous panic or depression 
affecting the ability to function independently, or 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like settings); inability to establish and 
maintain effective relationships.  

The "new" rating criteria permit a 100 percent rating for 
psychiatric disability where there is the following 
disability picture:  Total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
November 7, 1996.  

In a precedent opinion, the VA's General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental disorders:  

Among other changes, the November 1996 final rule established 
in 38 C.F.R. § 4.130 a "general rating formula for mental 
disorders" which identifies specific symptoms and 
manifestations of mental disorders associated with different 
percentage disability ratings.  That formula replaced the 
general rating formulas for psychotic disorders, organic 
mental disorders, and psychoneurotic disorders previously 
contained in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon whether the 
claimant's social and industrial impairment due to a mental 
disorder was most accurately characterized as "total," 
"severe," "considerable," "definite," or "mild."  The purpose 
of the amendment was to remove terminology from 38 C.F.R. 
§ 4.132 which was considered nonspecific and subject to 
differing interpretations, and to provide objective criteria 
for determining entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 43,825, 54,829 
(1995).  

On its face, the amended regulation is neither more nor less 
beneficial to claimants than the prior provisions.  In some 
cases, the amended regulation may be more beneficial to the 
claimant than the prior provisions, because the evidence in 
the case does not reflect symptoms or manifestations 
associated with the higher rating under the amended 
regulation.  In other cases, however, although the amendments 
were not designed to liberalize rating criteria, the amended 
regulation may be more beneficial to a claimant because the 
evidence indicates that the claimant has symptoms and 
manifestations which, under the amended provisions, are 
associated with a rating higher than that which may have been 
assigned by the AOJ under the prior, nonspecific and more 
subjective regulations.  Accordingly, it will be necessary 
for those with adjudicative responsibilities to determine, on 
a case-by-case basis, whether the amended regulation, as 
applied to the evidence in each case, is more beneficial to 
the claimant than the prior provisions.  VAOPGCPREC 11-97 
(1997).  

Precedent opinions of the chief legal officer of VA are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 1998).  


Factual Background

The RO granted service connection for PTSD, and assigned a 
10 percent evaluation, in a rating decision dated in March 
1997.  That decision was based on service medical records and 
VA records.  The records included the report of the VA social 
survey conducted in October 1996.  It was stated the veteran 
was married to his current and only wife in 1967.  The 
veteran complained that he had trouble with people at 
virtually every job he had ever had.  This caused him to stop 
even truckdriving in 1977, when he began his own business 
making knives.  In that business, he did not have to work 
with any people at all and only had to interact with 
strangers at trade shows while selling his knives.  The 
veteran then had difficulty with this and began working as a 
dive instructor.  He enjoyed running kayak trips because he 
did not have to work with the same people every day, but, 
when kayaking was banned at a local facility, this aspect of 
his job was terminated.  He was currently working at a dive 
shop, but said he was about to quit since he was having the 
same old problem "getting along with the jerks at work."  The 
veteran indicated that he had been seen at a Vet Center and 
was currently involved in individual counseling for symptoms 
of PTSD.  He related that his difficulty getting along with 
others was his principal symptom.  He indicated that he lived 
for many years in a remote location in the woods of New 
Hampshire and his current living situation in an apartment in 
Hawaii was difficult for him as he was unable to isolate 
himself.  Although he had been married to the same person 
since 1967, there had been many episodes of marital problems.  
The veteran's contacts with parents and a brother were 
sporadic.

VA accorded the veteran a rating examination for PTSD 
purposes in November 1996.  Complaints included severe 
symptoms of insomnia ever since returning home from Vietnam.  
The veteran also described episodes of hypervigilance and 
irritability.  Notation was also made of problems with 
concentration.  The veteran referred to significant 
detachment from others.  The veteran added that he had 
recently had problems with memories of his combat 
experiences.  He stated that his marriage had been 
complicated by his PTSD symptoms.  

At the time of examination, he stated he was employed as a 
dive consultant and sales clerk.  He indicated that his 
irritability was a significant handicap in his work 
environment and related that he would find himself 
particularly intolerant of many of the petty concerns of 
people with whom he associated.  He claimed that most of the 
time, he found himself feeling in conflict with the judgment 
and actions of supervisors.  He reported a chaotic employment 
history and stated that, during one three-year period of 
time, he changed jobs on five different occasions.  According 
to the veteran, the terminations were associated with 
conflicts with people in the work environment.  

It was indicated the veteran had appropriate grooming and 
self-care.  Hygiene appeared normal.  He denied the presence 
of auditory, visual or olfactory hallucinations.  He had a 
notable mood during the interview.  He experienced 
considerable feelings of anger and distress when describing 
some of his experiences in the combat environment.  He also 
experienced irritability during the course of the interview.  
He evidenced symptoms of anxiety associated with the 
interview and described anxious experiences in the past.  He 
was noted to have increased movement of the hands and body 
associated with his anxiety.  He stated that he experienced 
depression and guilt associated with some of his behavior in 
Vietnam, in particular, leaving dead bodies of soldiers in 
Laos.  He demonstrated a relatively normal recent and remote 
memory.  He did not evidence any amnesia associated with his 
combat exposure.  Immediate recall was normal and he was able 
to repeat a 7-digit number without undue difficulty.  He was 
also able to perform serial 7 subtractions without 
difficulty.  Further, he was able to perform proverb 
interpretation without difficulty and was not suffering from 
concrete thought.  He had impaired judgment on occasion, and 
would respond to perceptions in his civilian environment in 
an exaggerated way due to his combat exposure.  His problem-
solving capacities were normal and he seemed to be able to 
deal with problematic situations with normal cognition.  He 
was clearly motivated to present an accurate and honest 
history of his combat experiences.  Throughout the interview, 
he made additions to his history in an effort to accurately 
document the circumstances of his combat exposure.  He did 
not evidence any signs or symptoms of alcohol or drug use and 
indicated that he did not drink excessively or use drugs.  

The Axis I diagnosis was chronic, severe PTSD.  There was no 
Axis II diagnosis.  The global assessment of functioning 
score at the time of the interview was given as 50.  It was 
noted there was "serious" impairment in social, occupational 
and marital functioning.  Also noted was that the global 
assessment of functioning score during the past year was 50.  

The examiner noted that the veteran's symptoms appeared to be 
relatively static.  It was indicated the veteran had recently 
started counseling and therapy at a Vet Center and that it 
would require additional time to determine his responsiveness 
to his new therapeutic activities.  

As noted above, the March 1997 rating decision granting 
service connection resulted in the assignment of a 10 percent 
disability evaluation for PTSD.  

The veteran presented testimony regarding the impact of his 
PTSD symptoms on his ability to function at a hearing before 
a hearing officer at the RO in April 1997.  He described 
difficulties with employment over the years.  He also 
testified that he was seeing a VA physician in a weekly group 
meeting and on a one-to-one basis once every six weeks.  

Of record are reports of periodic visits at a VA primary care 
clinic between July 1996 and April 1997 and reports from a 
Vet Center in Hawaii on various occasions between July 1996 
and May 1997.  Records from the Vet Center referred to 
difficulties the veteran had with his employment and referred 
to special consideration given the veteran.  

Also of record are reports of records pertaining to a Social 
Security disability determination indicating that the veteran 
was found disabled because of PTSD as of October 1997.  
Reference was made to a notation made in December 1997 by the 
physician who conducted the VA psychiatric examination in 
November 1996 that the veteran's diagnosis was PTSD and his 
prognosis was "poor." 

The evidence of record includes an October 1997 communication 
from the president of Hawaii Water Sports to the veteran in 
which it was indicated his employment with that company was 
terminated because of his "excessive anger and irritability."  
The veteran was informed that he was "stressed out" all day 
long and other employees no longer wanted to work with him.  
The individual found the veteran's insubordination and flares 
of anger unacceptable and stated that the veteran's behavior 
was no longer to be tolerated.  

The veteran was accorded another psychiatric examination for 
rating purposes by VA in January 1999.  It was indicated that 
his records were available for review.  It was noted that, 
since the 1996 evaluation, the veteran had been receiving 
treatment at a VA clinic, as well as participating in 
individual therapy and group therapy at a Vet Center.  No 
medical records from the Vet Center were available.  The 
veteran was currently taking Clonazepam for agitation, 
Doxepin for sleep, and Clonidine, an antihypertensive, to 
relieve symptoms of hyperarousal.  He also had been 
prescribed a pain medication and a muscle relaxant during 
1998, although there was no current prescription for these 
medications on file.  According to available records, he had 
been a regular participant in an outpatient clinic in both 
group and individual therapy with a psychiatrist through 
1998.  Reference was made to the Social Security disability 
examination documenting ways in which the veteran's PTSD 
interfered with his interpersonal relations and his ability 
to perform employment.  Most notable were symptoms of anger 
and irritability, which greatly impaired the veteran's 
occupational function.  As a result, he was granted Social 
Security disability benefits because of the severity of his 
PTSD.  The veteran stated that he currently took the above-
cited medications for problems with sleep, anger and anxiety.  

The veteran also indicated having other problems, such as 
colitis and bruxism.  He reported no hospitalization for the 
past two years since his last examination in November 1996.  
He indicated that, in addition to the group therapy every 
Monday and individual appointments as needed, he also 
attended a group session on Mondays, as well as individual 
appointments at the Vet Center.  

The veteran stated that he had been unable to repeat the 
success in his self-employment making knives since his 
relocation to Hawaii.  This was due not only to problems with 
the equipment, but also to his pervasive apathy and low 
motivation, which were noted to be attributable to PTSD and 
associated depression.  Reference was made to employment in 
the past as a truckdriver, where the veteran stated he had 
difficulties getting along with his co-workers.  He then 
referred to his own work in the dive shop for about a year 
and a half, at times working in the shop, and at times 
helping on kayak trips.  He stated that the kayak trips were 
manageable for him, but he again noted that, once the State 
shut down that operation, he had to go back to working inside 
the dive shop.  In this situation, he had difficulty with his 
co-workers, and this resulted in his becoming very angry and 
agitated and unable to maintain himself on the job.  He 
stated that eventually he was fired in October 1997.  He 
described himself as a very good mechanic, both working on 
helicopters and on cars, although he had been unable to 
secure employment in these areas due to his psychiatric 
symptoms. 

In sum, it was stated he had not worked in any employment 
since October 1997, since losing his last job due to 
inability to control his anger in the work place environment.  

The veteran reported that he generally slept only about three 
hours at night, despite the use of sleep medication.  He 
stated that he frequently got up during the night to check 
the perimeter, much like he was back in Vietnam.  He stated 
that sometimes he was able to get back to sleep but that at 
other times, he could not.  He also reported that he 
preferred not to go out much during the day, since he avoided 
contact with others.  He tended to isolate himself at home (a 
condominium), which he shared with his wife who worked during 
the day.  He preferred this environment because it was quiet 
and had a lanai which faced a big field.  He stated that his 
marital relationship of 30 years was quite strained because 
of the symptoms of his PTSD.  He denied ever inflicting any 
physical abuse on his wife, although he acknowledged yelling 
at her a lot.  He stated that he only saw her at night, which 
was just as well because it limited the amount of fighting 
that they did.  He reported that, since he was not working, 
his relations had improved somewhat because the stress of 
dealing with others had been relieved for him.  He also 
described difficulties communicating with his wife and 
related that, when he got angry, he ended up having to leave 
the situation for a period of time in order to calm down.  He 
also described a feeling of detachment from her.  He 
acknowledged that he appreciated her in his life, but was 
unable to feel what he described as loving feelings toward 
her.  He added that he felt fortunate that she had stayed 
with him.  

He reported a history of some alcohol consumption, mostly as 
a "lubricant" to reduce his social anxiety.  He reported 
that he gradually cut back on alcohol consumption until 1984.  
He indicated that, since he was started on psychotropic 
medications, he had not had any alcohol at all.  He described 
himself as a person who had always done a good job when 
employed, whether it be truckdriving, working for the dive 
company, or in self-employment forging high quality knives.  
However, he described himself as always having a short temper 
when other people made comments about his work or tried to 
give him feedback.  

Apparently he had experienced much difficulty accepting 
supervision over the years and had a very low tolerance for 
interactions with co-workers.  He indicated that medications 
had helped him buy some time before he would get angry.  He 
expressed concern that the individual and group therapy 
seemed to have increased his symptoms of PTSD in terms of 
recurrent bouts of military experiences.  He reported 
experiencing a number of symptoms associated with PTSD, 
including daily intrusive recollections of experiences, sleep 
difficulty, hyperarousal, persistent avoidance of others, 
diminished interest in most activities, exaggerated startle 
response, persistent irritability, frequent outbursts of 
anger, and chronic difficulty falling and staying asleep.  

It was noted that the veteran was about one half hour early 
for his examination.  He was casually dressed.  He appeared 
to be reasonably open with the interviewer despite apparent 
discomfort at disclosing personal information.  He appeared 
somewhat apprehensive throughout the interview.  Self-report 
was deemed reliable with no inconsistencies.  He impressed as 
an individual with a long history of having had a good work 
ethic, but longstanding difficulty getting along with co-
workers and supervisors due to persistent irritability, anger 
and apathy, and amotivation associated with depression and 
PTSD.  There was no evidence reported of hallucinations or 
delusions.  Thought process was linear.  Thought content was 
appropriate to the examination with repeated themes of 
disturbance by combat experience.  He reported chronic sleep 
difficulties despite use of medications.  He denied any 
homicidal or suicidal ideation.  He indicated having some 
concentration and short-term memory problems.  He reported 
generally having an irritable mood, though he denied or 
minimized depression.  Affect was clearly depressed and 
anxious.  He had chronic difficulties interacting with others 
and tended to isolate himself socially.  Leisure activities 
included riding his motorcycle alone or diving alone, and 
sitting out on the lanai alone.  

As noted above, the veteran endorsed a more than sufficient 
variety and intensity of symptoms to warrant the diagnosis of 
PTSD.  On examination, he was able to recall three items 
after five minutes, indicating normal/adequate short-term 
memory functioning.  He also was able to report recent and 
past Presidents, indicating no difficulty with long-term 
memory.  He showed some difficulties with concentration and 
made a couple of errors during serial 7 substraction.  He had 
much difficulty interpreting proverbs and describing 
similarities between like objects, demonstrating that his 
thinking tended to be concrete.  He struggled with abstract 
reasoning.  He also indicated that the Clonazepam which he 
took for anxiety and agitation made him feel as though he 
were in a fog.  

No diagnostic tests were deemed necessary at the present 
time.  He was considered competent to manage his benefit 
payments in his own best interest without restriction.  

The Axis I diagnosis was chronic, severe PTSD with associated 
symptoms of depression, sleep disorder, and social phobia.  
There was no Axis II diagnosis.   The global assessment of 
functioning score during the past year and at the present 
time was given as 40, with "major impairment in occupational, 
marital, in social realms, as well as disturbance in thinking 
and mood, all due to PTSD."  

The examiner stated that the veteran did not appear to be 
employable at the present time.  Reportedly, he had been 
involved in treatment for about two years for PTSD, yet was 
not showing signs of much improvement in symptoms or much 
decrease in functional impairment.  However, he was 
encouraged to continue his treatment, as in time, it was 
expected that he might achieve some alleviation in his 
symptoms.  The prognosis for returning to work was poor at 
the present time, but given his strong work ethic, as well as 
his talent in mechanics and working with his hands, it was 
possible that the veteran might the ability to be involved in 
some self-employment in the future.  

In a supplemental statement of the case dated in February 
1999, the disability evaluation for the PTSD was amended to 
70 percent, effective July 3, 1996.  

Analysis

The Board believes that the cumulative picture of the 
evidence described above is of a veteran who is unable to 
obtain and retain employment due to the severity of his PTSD 
symptoms.  As noted by the examiner at the time of the 
January 1999 PTSD examination, the veteran did not appear to 
be employable at that time.  The examiner further noted that, 
despite having been involved in treatment for some two years, 
the veteran had not shown signs of much improvement in his 
symptoms or much decrease in his functional impairment.  The 
global assessment of functioning score of 40 was described as 
representative of "major" impairment in occupational, 
marital, and social realms, as well as disturbance in 
thinking and mood, all due to the veteran's PTSD.  

The Board notes that the RO granted a total rating for 
compensation based on unemployability in its supplemental 
statement of the case dated in February 1999.  The criteria 
for a total rating were essentially the same as those for a 
100 percent schedular rating for a psychiatric disability, 
that is, an inability to maintain gainful employment.  In 
finding the veteran unemployable, it is true that the RO 
considered all of the veteran's disabilities and not just 
PTSD.  However, it is also clear that the veteran's other 
service-connected disabilities likely played only a minor 
role in the finding that he was unemployable.  His other 
disabilities consist of a skin disorder, rated as 10 percent 
disabling, and residuals of a tonsillectomy, rated as 
noncompensably disabling.  There has been no indication of 
problems with either for years.  In sum, the Board concludes 
that a 100 percent schedular rating is warranted pursuant to 
the provisions of Diagnostic Code 9411.  

The Board concludes that the record supports a grant of 
entitlement to a 100 percent (schedular) evaluation for the 
veteran's PTSD under the previous criteria for rating 
psychiatric disorders.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).  The veteran has been seen in individual 
and group therapy a number of times and he requires various 
medications.  Despite this, the examiner at the time of the 
January 1999 examination indicated that the veteran still had 
"major" impairment in his social and occupational 
functioning.  Accordingly, the Board resolves any reasonable 
doubt in the veteran's case in his favor with the grant of a 
100 percent evaluation for his PTSD effective July 3, 1996.  

The Board notes that this is a case involving an appeal as to 
the initial rating for PTSD, rather than an increased rating 
or entitlement to compensation that had previously been 
established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  However, in view of the fact that the Board is 
granting a total schedular evaluation for PTSD under the 
previous criteria for rating psychiatric disorders effective 
from the date of receipt of the veteran's original claim, the 
Board need not explore the propriety of ascertaining what 
total benefits may be assigned under the amended criteria for 
rating psychiatric disorders which became effective November 
7, 1996.  


	(CONTINUED ON NEXT PAGE)


ORDER

A 100 percent (schedular) rating for PTSD is granted, 
effective July 3, 1996, subject to the laws and regulations 
governing the payment of monetary awards.  



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals


 

